DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The objection to Claims 7 and 10 are withdrawn as the claims has been amended.
The rejection under 35 U.S.C. 112(a) and 112(b) to Claims 9 and 12 are withdrawn as the claims has been amended; however new grounds of rejection under 35 U.S.C. 112(a) and 112(b) have been presented for Claims 9 and 12, in light of the amendments.
Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: With the amendment, it becomes clearer that the claimed server comprises several elements following: 
element a)... element b)... element c)... element d)... element e)...
Applicant made the best effort to more specifically recite the claimed elements so that the claimed subject falls within a patentable computing system. Reconsideration of the rejection is respectfully requested.
Examiner’s Remarks:  The examiner respectfully notes that applicant’s explanation of elements a) – element e) and how the server comprises a database, registers... purchased items..., executes a recognition process, extracts as a result of the recognition process, and determines affirms the examiner’s position that nothing in the claim precludes the step from practically being performed in the mind. These limitations can encompass the user manually registering/managing in the mind (i.e., form of a database); performing image capture (i.e., in the mind), extract as a result of image recognition (i.e., in the mind), and determine an unpurchased commodity, from among purchased commodities (i.e., in the mind). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such concepts still fall under Certain Methods Of Organizing Human Activity as the claims claim a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (emphasis added).
The examiner further stresses that the server is still recited at a high-level of generality (i.e., database and server/terminal environment with image assistance) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The 
Further, the examiner respectfully notes applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., own company and another company) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's arguments with respect to 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.  Further, the examiner respectfully notes applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific feature that determines unpurchased commodity .... which has not been purchased from the own company) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).





Claim Objections
Claim 7 is objected to because of the following informalities: 
The examiner notes for better clarity it is suggested to correct the format of Claim 7, to recite, more specifically:  
A consumer item procurement support system for a consumer item provider...., 


a processor to:
register and manage, for each customer, a consumer item...;
execute a recognition process...;
display, on the terminal of the customer...;
determine unpurchased....
 Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, Regarding Claim 7 and 10, The examiner notes the claim limitation of “the commodity proposal to the customer is determined based on a remaining quantity of the unpurchased commodity when the remaining quantity is recognized by the recognition process.”  As best, Applicant’s specification describes in [0094] -  “In a case where the remaining quantity of the recognized commodities (consumer items) (that is the remaining quantity in a commodity container; hereinafter, the same applies) can be recognized, the remaining quantity can be digitized (for example, on percentage or the like) and managed irrespective of whether the commodities have been purchased from the own company (own store) or purchased from another company.”  Thus, it is the consumer item that is recognized not the unpurchased commodity.  The examiner therefore notes Claim 7 and 10, rejected under 35 U.S.C. 112(a) rejection as failing to comply with the written description requirement.
Regarding 8, 9, 11, and 12, Claims 8, 9, 11, and 12 depend from independent Claim 7 and 10, respectively and inherit the 35 U.S.C. 112(a) rejection as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim(s) 9 and 12, the examiner notes that the claim limitation of  “the commodity proposal to the customer is determined based on a remaining quantity of the unpurchased commodity when the remaining quantity is recognized by the recognition process” is indefinite .  Claim 1 and 10 recites that the recognition process is based on the taken image of the consumer item.  The examiner requests clarification with respect to - is the unpurchased commodity the the consumer item being recognized in the recognition process in Claim 1 and 10, i.e., is the recognition process based on an unpurchased item, if so this needs to be clarified in the claim.  Or is it just this the consumer item being recognized?  
Regarding 8, 9, 11, and 12, Claims 8, 9, 11, and 12 depend from independent Claim 7 and 10, respectively and inherit the 35 U.S.C. 112(b) rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining an unpurchased commodity and a commodity proposal based on the unpurchased commodifying.
More specifically, Claim 7 and similarly Claim 10 recite 
A consumer item procurement support 
comprises a commodity image feature “database” of a consumer provided by the consumer item provider;
for the each customer, registering and maintain a consumer item which is purchased by the customer from the consumer item provider as a customer-specific experienced commodity; 
executes a recognition process of the consumer item, based on the taken image of the consumer item 
displays, 
determines an unpurchased commodity from the consumer item provider, by allowing the customer to select an actually purchased commodity from among the commodity candidates and comparing the selected actually purchased commodity and the customer-specific experienced commodity. 
The limitations noted above, i.e., executes a recognition process of the consumer item, based on the taken image of the a “database” and registering and managing a consumer item 
Further, the limitations noted above, (i.e., executes a recognition process of the commodity (consumer item), based on the taken image of the commodity (consumer item) marketing or sales activities or behaviors; business relations) (emphasis added).
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a hardware “database” and server/terminal/image capturing to aid in performing the executing, displaying, and determining steps. The elements in these steps are recited at a high-level of generality (i.e., database and server/terminal environment with image assistance) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a hardware “database” and server/terminal environment with image assistance to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, Lerner (US 2014/01566461 A1) teach concepts of using mobile applications to scan and learn about products while in-store (Background, [0007]), which supports concepts of using server/terminal environment with image assistance being well-understood, routine, and conventional. The claim is not patent eligible.
Further dependent Claim(s) 8-9 and 11-12 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 7 and 10, as they recite steps that 

Additionally, Regarding Claims 7-9; the claim calls for a system; however, there is no hardware element found within the claimed system. As recited in the body of the claim, the system contains” server”.  One of ordinary skill in the art would understand that 'server' could be implemented as software (i.e., virtual server).  As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardis (US 2019/0065851 A1) with reliance only from Cardis, Provisional Application 62/551,853, filed on August 30, 2017 in view of Argue et al. (US 2014/0089133 A1).

Regarding Claim 7, and similarly Claim 10;
Cardis discloses a consumer (Cardis, Provisional Application 62/551,853 - FIG. 1 and [0003] and [0007]), and manages a taken image of a consumer item captured by the terminal of the customer (Cardis, Provisional Application 62/551,853 - FIG. 2 and FIG. 3 and [0003] and [0007]), wherein the information processing server: 
	comprises a commodity image feature database...  (Cardis, Provisional Application, [0017] and [0020] – ...hardware object database 107...);
executes a recognition process of the consumer item, based on the taken image of the consumer item captured by the terminal of the customer and the commodity image feature database (Cardis, Provisional Application 62/551,853 - FIG. 2 and [0024] and [0026])
displays, on the terminal of the customer, one or more commodity candidates extracted as a result of execution of the recognition process  (Cardis, Provisional Application 62/551,853 - FIG. 2 and [0024] and [0026]-[0027]] – potential match for user selection); and 
determines an ... commodity, by allowing the customer to select ...from among the commodity candidates (Cardis, Provisional Application 62/551,853 - FIG. 2 and FIG. 3 and [0007] and [0026]-[0027] - potential match for user selection and [0029] – associates the matched product with the user...).
	Cardis fails to explicitly disclose a consumer item procurement system for a consumer item provider..., wherein
 the information processing server: 
comprises a commodity ... feature database of a consumer provided by the consumer item provider;
for the each customer, registering and managing a consumer item which is purchased by the customer from the consumer item provider as a customer-specific experienced commodity;
executes a recognition process... by the terminal of the consumer and the commodity ... feature database; 
determines an unpurchased commodity from the consumer item provider, by allowing the customer to select an actually purchased commodity from among the commodity candidates and comparing the selected actually purchased commodity and the customer-specific experienced commodity. 
However, in an analogous art, Argue teaches a consumer item procurement system for a consumer item provider... (Argue, FIG. 1 – Substitution Server and [0040] - In an exemplary embodiment, a retailer maintains the substitution server 20, such that the items and the substitutions corresponding thereto are all indicative of products offered by the retailer. Alternatively, the substitution server 20 can be maintained by a third party or a party affiliated with the retailer), wherein
 the information processing server (Argue, FIG. 1 – Substitution Server and FIG. 4),
(Argue, FIG. 1 and FIG. 4 – Substitution Database and [0040] - In an exemplary embodiment, a retailer maintains the substitution server 20, such that the items and the substitutions corresponding thereto are all indicative of products offered by the retailer. Alternatively, the substitution server 20 can be maintained by a third party or a party affiliated with the retailer and [0047]-[0048]),
for the each customer, registering and managing a consumer item which is purchased by the customer from the consumer item provider as a customer-specific experienced commodity (Argue, FIG. 1 and FIG. 4 – Purchase History Database and [0051] - In some embodiments, a purchase history database 320 can also be stored on the memory device 306. It should be appreciated that in Some embodiments, the purchase history database 320 may alternatively be stored at a remote server. The purchase history database 320 can store electronic receipts for a plurality of users and/or the purchase histories for a plurality of users and [0055]);
executes a ... process... by the terminal of the consumer and the commodity ... feature database (Argue, FIG. 3 –Receive First User Input Indicating a Request to Generate an Electronic Shopping List → Provide the Request to Substitution Server);
determines an unpurchased commodity from the consumer item provider, by allowing the customer to select an actually purchased commodity from among the commodity candidates (Argue, FIG. 1B – 24 Pack Pepsi (i.e., actually purchased product) and 24 Pack Coca-Cola (i.e., unpurchased commodity) and 24 Pack Private Label Cola (i.e., unpurchased commodity) and comparing the selected actually purchased commodity and the customer-specific experienced commodity (FIG. 1B – 24-Pack Pepsi and FIG. 3 – Receive the Purchase History of the User → Display the Purchased Items Appearing in the Purchase History → Display One or More Sets of Recommended Substitutes and [0039]-[0040] - As discussed, the purchase history includes one or more purchased items. In some embodiments, each purchased item indicates a product that was previously purchased by the user from a retailer... At operation 220, the shopping list generation module 110 displays the purchased items appearing in the purchase history in the GUI 12. At operation 222, the shopping list generation module 110 displays the one or more sets of recommended substitutes in the GUI 12 and [0041] - The second user input can indicate a selection of a purchased item and/or a recommended Substitute. For example, the user may check a box displayed next to a specific purchased item to select the specific purchased item, or may press on the specific purchased item itself and [0057] - It should be appreciated that the purchase history of a user can be determined in any suitable manner and variations of the method 400 are contemplated. For example, the purchase history module 310 may update the purchase history of a user each time a new electronic receipt is received. Further-more, the purchase history module 310 may be configured to provide the purchase history to the substitution module 312 in addition to or in lieu of storing the purchase history in the purchase history database320. Additionally, in some embodiments, a purchase item will not be added to the purchase history unless it appears in at least a specific predetermined amount of electronic receipts, e.g., in at three different electronic receipts.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Argue to the information processing server of Cardis to include the information processing server:  comprises a commodity ... feature database of a consumer provided by the consumer item provider; for the each customer, registering and managing a consumer item which is purchased by the customer from the consumer item provider as a customer-specific experienced commodity; executes a recognition process... by the terminal 
One would have been motivated to combine the teachings of Argue to Cardis to do so as it provides / allows determining substitutes to recommend for purchased items in a purchase history of a user based on attributes of the substitutes (Argue, [0002]).
		
Claim 8, and similarly Claim 11;
Cardis and Argue disclose the system to Claim 7;
	Argue further teaches wherein the information processing server makes a commodity proposal to the customer, based on the unpurchased commodity (Argue, FIG. 1B – 24 Pack Pepsi and 24 Pack Coca-Cola and 24 Pack Private Label Cola and [0049]).

Claim 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardis (US 2019/0065851 A1) with reliance only from Cardis, Provisional Application 62/551,853, filed on August 30, 2017 in view of Argue et al. (US 2014/0089133 A1) and further in view of Adboo et al. (US 2018/0239319 A1).

Claim 9, and similarly Claim 12;
Cardis and Argue disclose the system to Claim 7;
(Argue, FIG. 1B – 24 Pack Pepsi and 24 Pack Coca-Cola and 24 Pack Private Label Cola and [0049]).
	Cardis in view of Argue fail to explicitly disclose wherein ...based on a remaining quantity of the... commodity when the remaining quantity is recognized by the recognition process. 
	However, in an analogous art, Abdoo  [concepts of] wherein ...based on a remaining quantity of the... commodity when the remaining quantity is recognized by the recognition process (Abdoo, [0060]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Abdoo to the recognition of Cardis in view of Argue to include [concepts of] wherein ...based on a remaining quantity of the... commodity when the remaining quantity is recognized by the recognition process
One would have been motivated to combine the teachings of Abdoo to Cardis in view of Argue to do so as it provides / allows aiding the user to keep track of the shelf life and/or spoilage of food stuff (Abdoo, [0004]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627